DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 3/5/21 containing applicant’s amendments filed 2/16/21 has been entered.

Status of Claims
Claims 1-8 of applicant 16/164,293 filed 10/18/18 have been examined. Examiner filed a non-final rejection
Applicant filed amendments on 9/4/20. Claims 1 and 3-7 were amended. Claim 2 was cancelled. Claims 1 and 3-8 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 2/16/21. In the after-final amendments, claims 1 and 3-4 were amended. Examiner determined that there was not sufficient time to analyze the after-final amendments under the guidelines of the AFCP 2.0 program, so the after-final amendments were not entered.
Applicant filed an RCE on 3/5/21 containing applicant’s after-final amendments from the AFCP 2.0 request. Claims 1 and 3-8 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: examiner previously objected to claims 3-4 over minor informalities. However, applicant’s amendments to claims 3-4 have obviated these objections so the objections are herein withdrawn.
Regarding claim rejections under 35 USC 103: Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. This is because there is slight mismatch between what applicant is describing in applicant’s arguments and what claims 1 and 4 recite. Examiner will therefore make a suggestion for a way to clarify the claim language that examiner hopes will be helpful to applicant in overcoming the prior art of record.
Regarding claims 1, applicant argues, “amended independent claim 1, and hence dependent claims 3 and 5-8 are clearly distinguished over the prior art by this feature of comparing a parameter (e.g., a distance between a host vehicle and a lead vehicle) to a smaller, first predetermined value Al, and restarting an internal combustion engine only under the condition that the preceding vehicle is accelerating or running at a constant speed when the parameter is greater than or equal to the first predetermined value Al, and also comparing the parameter to a larger, second predetermined value B1  and restarting the internal combustion engine even if the preceding vehicle is decelerating or stopped when the parameter is greater than or equal to the second predetermined value B1” (emphasis added). Examiner agrees that 
However, the issue is that the last limitation of claim 1 currently recites a control unit configured to “automatically restart the internal combustion engine when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger during the idle reduction mode” (emphasis added). The issue is that the phraseology “or becomes larger” is very broad, and to one of ordinary skill in the art, could reasonably be interpreted to mean that as long as the parameter (intervehicular distance) is increasing, regardless of whether or not the parameter is greater than the second predetermined value, then the engine will still be restarted. It is under this broadest reasonable interpretation that examiner applied Naik et al. (US 20070112494 A1 – “Naik”) (particularly Fig. 4 in Naik and [0017] in Naik) to reject the quoted limitation.
However, based on applicant’s arguments, it appears that applicant wishes for the engine to be restarted under the condition wherein the parameter is greater than or equal to the second predetermined value, not under the condition wherein the parameter is merely increasing regardless of any threshold. Examiner therefore recommends that applicant add the following amendment or similar language to claim 1 in order to clarify this point:
“automatically restart the internal combustion engine when the parameter becomes a second predetermined value larger than the first predetermined value or more during the idle reduction mode.”
Such an amendment would clarify that the condition of merely increasing intervehicular distance is not adequate to cause the engine to restart and seems to be in line with what 
For the time being, however, examiner will continue to utilize Naik to reject the quoted portion of claim 1. This rejection is given in the section called “Claim Rejections – 35 USC 103”. Examiner will also give a 112(b) rejection in the section entitled “Claim Rejections – 35 USC 112” so that applicant may amend or clarify on the record as applicant deems appropriate.

Regarding claim 4, applicant makes similar argues as those made for claim 1. In a similar vein to the discussion of claim 1, examiner recommends that applicant add the following amendment or similar language to claim 4 in order to clarify the claim based on applicant’s arguments:
“to drive the traction motor when the parameter becomes a second predetermined value larger than the first predetermined value or more while the vehicle is at a stop.”
Such an amendment would clarify that the condition of merely increasing intervehicular distance is not adequate to cause the motor to turn on and seems to be in line with what applicant has suggested in the arguments. Furthermore, such an amendment would overcome the prior art of record, in the case the Lee et al. (US 20130103235 A1 – “Lee”) reference.
For the time being, however, examiner will continue to utilize Lee to reject the final paragraph of claim 4, as Lee does disclose an HEV system wherein increasing intervehicular distance causes a motor of a following distance to turn on (See at least Fig. 2 and [0037] in Lee). This rejection is given in the section called “Claim Rejections – 35 USC 103”. Examiner will also 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the last limitation of claim 1 currently recites a control unit configured to “automatically restart the internal combustion engine when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger during the idle reduction mode” (emphasis added). The issue is that the phraseology “or becomes larger” is very broad, and to one of ordinary skill in the art, could reasonably be interpreted to mean that as long as the parameter (intervehicular distance) is increasing, regardless of whether or not the parameter is greater than the second predetermined value, then the engine will still be restarted. Alternatively, the phrase “or becomes larger” could be interpreted to mean, as per applicant’s arguments (See the “Response to Arguments” section), must be greater than the second predetermined value. If the latter is what applicant wishes to claim, examiner recommends the following amendment or something similar to overcome this indefiniteness:
automatically restart the internal combustion engine when the parameter becomes a second predetermined value larger than the first predetermined value or more during the idle reduction mode.

If applicant instead wishes to claim the former interpretation, applicant may wish to clarify that on the record, although based on applicant’s remarks filed 2/16/21 examiner believes that the latter is what applicant wishes to claim.
	Claim 1 is further indefinite since it would appear that the currently amended portion of claim 1, which recites an electronic control unit configured to “determine that the preceding vehicle is stopped or decelerating when the parameter becomes the first predetermined value or more during the idle reduction mode”, is intended to be a prerequisite for the limitation earlier in the claim reciting “continue the ide reduction mode if the preceding vehicle is decelerating or has stopped”. If this is the case, examiner recommends that applicant amend claim 1 as follows or in another similar way for clarity:
an electronic control unit configured to:
control the first vehicle drive source, wherein an internal combustion engine is provided as the first vehicle drive source, 
initiate an idle reduction mode where the internal combustion engine is made to automatically stop when a preset engine stop condition stands, 
determine that the preceding vehicle is stopped or decelerating when the parameter becomes a first predetermined value or more during the idle reduction mode,
continue the idle reduction mode if the preceding vehicle is decelerating or has stopped, 
automatically restart the internal combustion engine if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes [[a]] the first predetermined value or more during the idle reduction mode, 


Such an amendment would clarify this, if this is what applicant wishes to claim. If this interpretation is not what applicant wishes to claim, examiner respectfully requests that applicant clarify this for the record.

Regarding claims 3 and 5-8, these claims are rejected by virtue of their dependence from claim 1.

Regarding claim 4, the last limitation of claim 4 currently recites a control unit configured to “to drive the traction motor when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger while the vehicle is at a stop” (emphasis added). The issue is that the phraseology “or becomes larger” is very broad, and to one of ordinary skill in the art, could reasonably be interpreted to mean that as long as the parameter (intervehicular distance) is increasing, regardless of whether or not must be greater than the second predetermined value. If the latter is what applicant wishes to claim, examiner recommends the following amendment or something similar to overcome this indefiniteness:
to drive the traction motor when the parameter becomes a second predetermined value larger than the first predetermined value or more while the vehicle is at a stop.

If applicant instead wishes to claim the former interpretation, applicant may wish to clarify that on the record, although based on applicant’s remarks filed 2/16/21 examiner believes that the latter is what applicant wishes to claim.
	Claim 4 is further indefinite since it would appear that the currently amended portion of claim 4, which recites an electronic control unit configured to “to determine that the preceding vehicle is stopped or decelerating when the parameter becomes the first predetermined value or more and the traction motor is not being driven”, is intended to be a prerequisite for the limitation earlier in the claim reciting “to not drive the traction motor if the preceding vehicle is decelerating or has stopped and to drive the traction motor if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes a first predetermined value or more while the vehicle is at a stop”. If this is the case, examiner recommends that applicant amend claim 1 as follows or in another similar way for clarity:
an electronic control unit configured to control the first vehicle drive source, 
wherein 
a traction motor is provided as a second vehicle drive source and the electronic control unit is configured: 
to determine that the preceding vehicle is stopped or decelerating when the parameter becomes a first predetermined value or more and the traction motor is not being driven;
to not drive the traction motor if the preceding vehicle is decelerating or has stopped and to drive the traction motor if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes [[a]] the first predetermined value or more while the vehicle is at a stop; 


Such an amendment would clarify this, if this is what applicant wishes to claim. If this interpretation is not what applicant wishes to claim, examiner respectfully requests that applicant clarify this for the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20120016573 A1) in view of Naik et al. (US 20070112494 A1) in further of Miyagawa (US 20200298890 A1), hereinafter referred to as Ellis, Naik and Miyagawa, respectively.
Regarding claim 1, Ellis discloses A vehicle (See at least Fig. 1 in Ellis: Ellis discloses a vehicle 100 [See at least Ellis, 0024]) comprising: 
a first vehicle drive source (See at least Fig. 1 in Ellis: Ellis discloses that vehicle 100 comprises an internal combustion engine 102 and an electric motor 104 [See at least Ellis, 0024-0025]); 
a preceding vehicle information acquiring device for acquiring preceding vehicle information relating to a preceding vehicle (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 may utilize information related to preceding vehicle [See at least Ellis, 0053-0054]), including a parameter relating to a distance between vehicles which becomes greater the larger the distance between the vehicle and the preceding vehicle (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 utilizes following distance information 1008 [See at least 0053]); and 
an electronic control unit configured to: 
control the first vehicle drive source (See at least Fig. 1 in Ellis: Ellis discloses that the vehicle possesses an ECU 150 which may control the engine 102 and motor 104 [See at least Ellis, 0030]. Also see at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 may be associated with ECU 150, and thereby control the engine [See at least Ellis, 0052]), wherein an internal combustion engine is provided as the first vehicle drive source (Ellis discloses that vehicle 100 comprises an internal combustion engine 102 [See at least Ellis, 0025]),
initiate an idle reduction mode where the internal combustion engine is made to automatically stop when a preset engine stop condition stands (See at least Fig. 12 in Ellis: Ellis discloses that once a series of engine stop conditions are met, including one related to following distance at step 1210, the engine may be stopped [See at least Ellis, 0063-0064]. Ellis further discloses that the vehicle first enters this process at step 1206 when vehicle speed is below a threshold speed [See at least Ellis, 0063]), and
continue the idle reduction mode if the preceding vehicle is decelerating or has stopped (See at least Fig. 12 in Ellis: Ellis discloses that at step 1208, the idle reduction mode will continue if the preceding vehicle is decelerating or stationary [See at least Ellis, 0064]).
However, Ellis does not teach where the ECU of the vehicle is further configured to automatically restart the internal combustion engine if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes a first predetermined value or more during the idle reduction mode, and
automatically restart when the parameter becomes a second predetermined value larger than the first predetermined value or becomes more during the idle reduction mode.
to make the internal combustion engine automatically restart if the preceding vehicle is accelerating or is running at an equal speed when the parameter becomes a first predetermined value or more during the idle reduction mode (See at least Fig. 4 in Naik: Naik teaches that, at step 36, if the lead vehicle’s velocity exceeds a threshold V2 (i.e., the vehicle accelerates to a velocity beyond V2) and the range to the lead vehicle exceeds a threshold D, the vehicle’s control system subsequently restarts the internal combustion engine at step 42 [See at least Naik, 0017]), and
automatically restart the internal combustion engine when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger during the idle reduction mode (See at least Fig. 4 in Naik: Naik teaches that, at step 36, if the lead vehicle’s velocity exceeds a threshold V2 (i.e., the vehicle accelerates to a velocity beyond V2) and the range to the lead vehicle exceeds a threshold D, the vehicle’s control system subsequently restarts the internal combustion engine at step 42 [See at least Naik, 0017]. This means that the distance parameter D is increasing while the engine is stopped in an idle reduction mode, as claimed by the applicant). Both Ellis and Naik teach vehicle control systems configured to control engines based on distances and accelerations of preceding vehicles. However, only Naik explicitly teaches where the vehicle engine may be restarted in response to a preceding vehicle accelerating and the distance from the vehicle to the preceding vehicle increasing.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ECU of Ellis to also restart the engine when 
However, Ellis does not explicitly teach the vehicle wherein the electronic control unit is configured to determine that the preceding vehicle is stopped or decelerating when the parameter becomes the first predetermined value or more during the idle reduction mode.
However, Miyagawa does teach a vehicle wherein the electronic control unit is configured to determine that the preceding vehicle is stopped or decelerating (See at least Fig. 3 in Miyagawa: Miyagawa teaches that in S208, it is determined whether or not the pre-preceding vehicle is decelerating or stopped relative to the own vehicle [See at least Miyagawa, 0046]) when the parameter becomes the first predetermined value or more (See at least Fig. 3 in Miyagawa: Miyagawa teaches that in S203, it is determined whether or not there is a pre-preceding vehicle in front of a preceding vehicle, as the advanced driver assistance system control unit 1 is able to analyze and detect presence of a pre-preceding vehicle based on a signal from the radar sensor 17 [See at least Miyagawa, 0041]) during the idle reduction mode (See at least Fig. 3 in Miyagawa: As per S204, Miyagawa discloses that the steps S201-S204 and S208-S209 may be executed under a circumstance wherein the engine is not operating [See at least Miyagawa, 0042]). Both Ellis (See at least [Ellis, 0039]) and Miyagawa teach methods for detecting a vehicle in front of a self-vehicle using radar. However, only Miyagawa explicitly teaches that the acceleration or deceleration of such a vehicle may be measured while the self-vehicle’s engine is turned off.
(See at least [Miyagawa, 0046-0047]).

Regarding claim 3, Ellis in view of Naik in further view of Miyagawa teaches The vehicle according to claim 1, 
further comprising a traction motor as a second vehicle drive source (See at least Fig. 1 in Ellis: Ellis discloses that vehicle 100 comprises an internal combustion engine 102 and an electric motor 104 [See at least Ellis, 0024-0025]), 
wherein the electronic control unit is further configured to make the internal combustion engine automatically restart or drive the traction motor if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes the first predetermined value or more during the idle reduction mode (See at least Fig. 1 in Ellis: Ellis discloses that while engine 102 remains on, clutch assembly 180 is kept in the engaged state to provide torque transfer from engine 102 to motor 104 [See at least Ellis, 0050]).

Regarding claim 5, Ellis in view of Naik in further view of Miyagawa teaches The vehicle according to claim 1, wherein 
the preceding vehicle information further includes a speed  and acceleration of the preceding vehicle (See at least Fig. 1 in Ellis: Ellis discloses that control system 120 can include provisions for detecting the speed and/or acceleration of one or more preceding vehicles [See at least Ellis, 0038]. Also see at least Fig. 10 in Ellis: Ellis further discloses that engine shut down determination unit 1002 may utilize preceding vehicle deceleration information 1004 [See at least Ellis, 0053-0054]) and 
the electronic control unit is configured to 
judge that the preceding vehicle is decelerating if the acceleration of the preceding vehicle is less than zero (Ellis discloses that sensors may determine that the preceding vehicle is decelerating [See at least Ellis, 0053]), 
judge that the preceding vehicle has stopped if the speed of the preceding vehicle is zero (See at least Fig. 1 in Ellis: Ellis discloses that control system 120 can determine if a preceding vehicle is stationary [See at least Ellis, 0038]), and 
judge that the preceding vehicle is accelerating or is running at a constant speed if the acceleration of the preceding vehicle is zero or more and the speed of the preceding vehicle is larger than zero (See at least Fig. 1 in Ellis: Ellis discloses that the control system 120 may use various sensors and devices to detect relative position, speed and acceleration information about a preceding vehicle [See at least Ellis, 0039]).

Regarding claim 6, Ellis in view of Naik in further view of Miyagawa teaches The vehicle according to claim 1, wherein 
the parameter is the distance between the vehicle and the preceding vehicle (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 utilizes following distance information 1008 [See at least 0053]).

Regarding claim 7, Ellis in view of Naik in further view of Miyagawa teaches The vehicle according to claim 1, wherein 
the parameter is a distance of movement of the preceding vehicle after the preceding vehicle started moving (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 utilizes following distance information 1008 [See at least 0053-0056]).

Regarding claim 8, Ellis in view of Naik in further view of Miyagawa teaches The vehicle according to claim 1, wherein 
the parameter is a time period of movement of a preceding vehicle from when the preceding vehicle started moving (See at least Fig. 13 in Ellis: Ellis discloses that if the preceding vehicle is not stationary, control system 120 may proceed to step 1207 where a stopping timer is reset [See at least Ellis, 0071]. Applicant should appreciate that Fig. 13 includes all features of Fig. 12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20120016573 A1) in view of Lee et al. (US 20130103235 A1), hereinafter referred to as Lee.
Regarding claim 4, Ellis discloses A vehicle (See at least Fig. 1 in Ellis: Ellis discloses a vehicle 100 [See at least Ellis, 0024]) comprising: 
a first vehicle drive source (See at least Fig. 1 in Ellis: Ellis discloses that vehicle 100 comprises an internal combustion engine 102 and an electric motor 104 [See at least Ellis, 0024-0025]); 
a preceding vehicle information acquiring device for acquiring preceding vehicle information relating to a preceding vehicle (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 may utilize information related to preceding vehicle [See at least Ellis, 0053-0054]), including a parameter relating to a distance between vehicles which becomes greater the larger the distance between the vehicle and the preceding vehicle (See at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 utilizes follow distance information 1008 [See at least 0053]); and 
an electronic control unit configured to control the first vehicle drive source (See at least Fig. 1 in Ellis: Ellis discloses that the vehicle possesses an ECU 150 which may control the engine 102 and motor 104 [See at least Ellis, 0030]. Also see at least Fig. 10 in Ellis: Ellis discloses that engine shut down determination unit 1002 may be associated with ECU 150, and thereby control the engine [See at least Ellis, 0052]), 
wherein a traction motor is provided as a second vehicle drive source (See least Fig. 1 in Ellis: Ellis discloses that vehicle 100 comprises electric motor 104 [See at least Ellis, 0025]. Ellis further discloses that as long as the engine is enable, clutch assembly 180 provides torque transfer from engine 102 to motor 104 [See at least Ellis, 0050]).
However, Ellis does not explicitly teach where the electronic control unit is configured:
to not drive the traction motor if the preceding vehicle is decelerating or has stopped and to drive the traction motor if the preceding vehicle is accelerating or is running at an equal speed when the parameter becomes a first predetermined value or larger while the vehicle is at a stop;
to determine that the preceding vehicle is stopped or decelerating when the parameter becomes the first predetermined value or more and the traction motor is not being driven; and 
to drive the traction motor when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger while the vehicle is at a stop.
However, Lee does teach a vehicle control system wherein the electronic control unit is configured to not drive the traction motor if the preceding vehicle is decelerating or has stopped (See at least Fig. 2 in Lee: Lee teaches that when the electric motor of a vehicle is being used to “creep drive” behind a preceding vehicle, when the distance to the preceding vehicle becomes equal to or less than the predetermined distance (i.e., the preceding vehicle is decelerating or stopped), the driving of the electric motor 70 is stopped in step S108 [See at least Lee, 0037]) and to drive the traction motor if the preceding vehicle is accelerating or is running at a constant speed when the parameter becomes a first predetermined value or more while the vehicle is at a stop (See at least Fig. 2 in Lee: Lee teaches that after the vehicle is stationary at step S103, the vehicle controller continuously checks the distance to the preceding vehicle at steps S104-S105 and performs creep driving at steps S106-S107 if the distance increases while the vehicle is at a stop [See at least Lee, 0035-0036]. Anyone of ordinary skill in the art will appreciate that this increase in distance is indicative of forward motion of the preceding vehicle); 
to determine that the preceding vehicle is stopped or decelerating when the parameter becomes the first predetermined value or more and the traction motor is not being driven (See at least Fig. 2 in Lee: Lee teaches that after the vehicle is stationary at step S103, the vehicle controller continuously checks the distance to the preceding vehicle at steps S104-S105, and when the distance to the preceding vehicle becomes equal to or less than the predetermined distance (i.e., the preceding vehicle is decelerating or stopped), the driving of the electric motor 70 remains stopped at step S108 [See at least Lee, 0037]. Lee further discloses, at step S105, that this stationary state may be maintained in a case in which the separation distance between the vehicles is equal to a predetermined distance, which is why this references reads on applicant’s claim language “becomes the first predetermined value” [See at least Lee, 0035-0036]); and
to drive the traction motor when the parameter becomes a second predetermined value larger than the first predetermined value or becomes larger while the vehicle is at a stop (See at least Fig. 2 in Lee: Lee teaches that after the vehicle is stationary at step S103, the vehicle controller continuously checks the distance to the preceding vehicle at steps S104-S105 and performs creep driving using the motor at steps S106-S107 if the distance increases to a value larger than a first predetermined value while the vehicle is at a stop [See at least Lee, 0035-0036]. This means that the distance parameter is increasing while the vehicle is at a stop, as claimed by the applicant). Both Ellis and Lee teach methods for monitoring distances to preceding vehicles. However, only Lee explicitly teaches where the traction motor of the vehicle may be activated to cause creep driving when the distance to the moving vehicle in front 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Ellis to also turn the traction motor on and off depending on the distance to the preceding vehicle, as in Ellis. Doing so improves safety and efficiency by only driving the motor when it is needed for following a preceding vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                           /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668